[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY. {¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3.
 {¶ 2} Joseph Ludwig was convicted of violating a protection order, in violation of R.C. 2919.27(A). The trial court sentenced Ludwig to community control for five years. Among the community-control conditions that the court imposed upon Ludwig was that Ludwig was "to stay away from victim and not to live anywhere victim lives. [Ludwig was] not to live within fifteen (15) miles of or enter into North College Hill or Mt. Healthy." On appeal, Ludwig now argues that the trial court erred as a matter of law because the community-control conditions violated his constitutional rights to assemble and to travel.
 {¶ 3} Ludwig did not raise the issue of the constitutionality of his community-control conditions in the trial court. By failing to raise the constitutionality claim in the court below, Ludwig has waived the opportunity to raise it on appeal.1 Therefore, the assignment of error is overruled, and the judgment of the trial court is affirmed.
 {¶ 4} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Sundermann, P.J., Hildebrandt and Winkler, JJ.
1 See State v. Jordan, 8th Dist. No. 80851, 2002-Ohio-5086, citingState v. Lorraine (1993), 66 Ohio St.3d 414, 613 N.E.2d 212; State v.Awan (1986), 22 Ohio St.3d 120, 489 N.E.2d 277; State v. Morris (1975),42 Ohio St.2d 307, 329 N.E.2d 85; see, also, State v. Talty, 9th Dist. No. 02CA0087-M, 2003-Ohio-3161.